Citation Nr: 1636349	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  08-03 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a temporary total rating due to hospitalization or convalescence. 

2.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine. 

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971, and from September 1974 to March 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006, October 2008, and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri, and Wichita, Kansas. 

The Veteran failed to report for two hearings before the Board scheduled in August 2009 and February 2012.  He did not provided good cause for his failure to appear at the most recent scheduled hearing and his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d).  

In June 2012, this matter was remanded for additional development.

In a December 2012 VA Form 21-22, the Veteran appointed The American Legion as his representative.  However, this was accomplished more than 90 days following receipt of notice of certification to the Board.  On this basis, the American Legion indicated in a March 2016 memorandum that the organization could not act as the Veteran's representative in this matter, citing 38 C.F.R. § 20.1304, which requires a showing of good cause for a change in representation in excess of 90 days after the certification of the appeal.  In a subsequent April 2016 letter, the Board inquired if the Veteran wished to appoint a new representative - as he has not appointed a new representative.

The issue of entitlement to individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not indicate that the Veteran was hospitalized or underwent convalescence for a service-connected disability, other than for his lumbar spine, for which he was awarded a temporary total disability evaluation from November 6, 2008 through December 31, 2008. 

2.  Throughout the pendency of the claim, symptoms of the Veteran's service-connected lumbar spine disability have more nearly approximated forward flexion of the thoracolumbar spine 30 degrees or less, but not ankylosis or incapacitating episodes. 


CONCLUSIONS OF LAW

1.  As the Veteran does not meet the basic eligibility requirements for a temporary total rating for hospitalization or convalescence under the provisions of 38 C.F.R. § 4.29 and 4.30, the claim is without legal merit. 38 C.F.R. § 4.29, 4.30 (2015). 

2.  The criteria for a rating in excess of 40 percent for service-connected lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, DC 5237 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

In letters dated in July and August 2006, October 2007, April 2008, and December 2014, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determinations on appeal.  However, fully compliant notice was later issued in a December 2014 communication, and the claim was thereafter readjudicated.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 
 
The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the increased rating claim decided herein that, taken together, fully address the criteria for deciding the claim.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and offered reasoned opinions based on a review of the relevant evidence. 

In addition, with respect to the Veteran temporary total disability claim, as will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 

Finally, in June 2012, this matter was remanded for additional development, to include the issuance of a supplemental statement of the case, a request for Social Security Administration disability records, and appropriate notice under the VCAA.  Upon remand, the AOJ contacted the Social Security Administration and was informed in a December 2014 reply that the records had been destroyed.  The Veteran was also sent VCAA notice in a December 2014 letter, and the Veteran was afforded a supplemental statement of the case in connection with the claims in February 2015.  As such, the Board finds that there has been substantial compliance with the terms of the Board's June 2012 remand requests.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Temporary total evaluation 

A total disability rating will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  

The provisions of 38 C.F.R. § 4.30 govern the award of convalescent ratings and provides that a total disability rating (100 percent) will be assigned, without regard to other provisions of the Rating Schedule, when it is established that a service-connected disability resulted in surgery necessitating at least one month of convalescence, the necessity for house confinement, the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a).

Here, the Veteran reported being admitted to the hospital in July 2007.  VA treatment records show that he presented to the hospital for "detox" on July 17, 2007, due to increased depression, non-adherence to psychiatric medication, substance abuse, and homelessness.  The Veteran had been residing at the Topeka Rescue Mission until he was asked to leave due to alcohol abuse. After about 30 days of hospitalization, the Veteran was transferred from Acute Psychiatry to Long-Term Psychiatry Care. He was discharged on October 15, 2007.  VA discharge summary dated October 18, 2007, indicated that the Veteran was hospitalized for alcohol dependence, polysubstance abuse, SIMD, malingering, and antisocial personality disorder.  

The Veteran also indicated, in a June 2013 statement, that he would be undergoing surgery on his service-connected lumbar spine.  He reported that he was currently being seen at the Topeka VA Medical Center and that he would like a temporary 100 percent evaluation while under convalescence.  However, the evidence associated with the claims file after this statement does not indicate that any surgery was performed or that convalescence for his back was provided.  The RO, in a December 2014 letter, requested that evidence related to his claim be provided, but there was no response to this request.  Outpatient treatment records indicate continued treatment for his back.  

As the evidence does not indicate that the Veteran underwent surgery or convalescence for a service-connected disability a temporary total rating is not warranted under 38 C.F.R. § 4.29 and 4.30.  In this regard, the Board notes that the Veteran is in receipt of a temporary total disability award for his service-connected degenerative disc disease of the lumbar spine from November 6, 2008 to December 31, 2008.

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  The legal authority pertaining to awards of a temporary total rating under 38 C.F.R. § 4.29 and 4.30 is prescribed by Congress and implemented via regulations enacted by VA, and neither the AOJ nor the Board is free to disregard laws and regulations enacted for the administration of VA programs. 38 U.S.C.A. § 7104 (c); 38 C.F.R. § 20.101 (a).  Significantly, moreover, VA can only pay benefits that are authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."); Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met). 

The claim to a temporary total rating for hospitalization or convalescence for a service-connected disability under 38 C.F.R. § 4.29 and 4.30 must be denied. Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  Increased rating for lumbosacral spine.

 Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381  (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994). Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10  (2007). 

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4. 40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  VA must consider such "functional losses" of a musculoskeletal disability; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion and should be equated to loss of motion.  38 C.F.R. §§ 4. 40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating. The Veteran currently has a 40 percent rating.

Under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2). 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.  Id. at Note (1). 

Disabilities of the spine may also be rated under the formula for rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes (formula for rating IVDS). Note 1 to the formula for rating IVDS defines incapacitating episodes as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  

In this case, the evidence consists of outpatient treatment records and VA examinations conducted in October 2006, April 2009, and November 2010.  

On examination in October 2006, the Veteran reported that he experienced daily pain. Flare ups occurred with excessive walking and prolonged sitting.  These occurred daily lasting three fourths of the day.  The Veteran treated the flare ups with extra medication and a hot shower.  There was reported numbness in the left leg. The Veteran could walk unaided, but felt he needed a cane.  No brace was used, but a Tens unit was used intermittently.  The Veteran could walk two blocks or ten minutes without getting severe low back pain.  He was not unsteady and did not fall.  There was no additional trauma or injury since discharge.  It was noted that surgery had been suggested, but the Veteran refused.  The Veteran was able to accomplish the activities of daily living but avoided all recreational activities.  He could drive a car, but was unable to do even light housekeeping.  He was an obese male who walked with an extremely antalgic gait with a slight limp to the left.  

Objectively, there was tenderness to palpation of the lumbar muscles and vertebral spinous processes, and tenderness extended on to the left buttock.  There was no evidence of spasms.  Range of motion was severely limited with pain.  Flexion of the thoracic lumbar spine was 14 degrees and extension was14 degrees, both with extreme pain.  Left lateral bending was 14 degrees and right lateral bending was 19 degrees, with normal being 30 degrees.  Left rotation was 26 degrees and right rotation was 13 degrees, with normal being 0-30 degrees.  All of these activities resulted in extreme pain at the degree levels sited.  When asked to do repetitive motion, because of pain, he was unable to perform this test.  The examiner noted that this was due to pain, and not weakness or fatigue.  The Veteran was unable to stand on his toes and heels, and experienced low back pain.  Neurological examination revealed an absent left ankle jerk and knee jerk reflex.  There was no definite sensory loss in the lower extremities.  There was atrophy of the left calf.  X-ray revealed severe degenerative disc disease at L5-S1. 

During a VA appointment in September 2007, the Veteran reported continued low back pain.  He was able to forward flex to 40 degrees with pain.  The Veteran indicated that he could not flex further than that due to pain.  An MRI dated September 23, 2008 shows estimated moderate to moderately severe central spinal stenosis at L4-L5 related to annular bulging, ligamenturn flavum thickening, and a central left disc protrusion/extrusion.  It was noted these findings are similar to prior exam of October 2, 2007.  The Veteran also had estimated mild to moderate central stenosis at L5- S1 similar to the previous study with moderately pronounced bilateral foraminal narrowing at that level.  Other VA records indicated that the Veteran was issued a back brace and a scooter for mobility assistance.  In April 2008, the Veteran was noted to have spinal stenosis.  The physician recommended L4-L5 laminectomy with discectomy. 

Records from the KU Medical Center show that the Veteran had L4-L5 lumbar laminectomy due to spinal stenosis on November 6, 2008.  On November 17, 2008 the Veteran was noted to be healing well.  He was ambulatory but complaining of severe back pain.  In December 2008, the Veteran's physician reported a normal gait and muscle strength with no assistive device used. 

The Veteran was afforded an additional VA examination in April 2009.  He described his back pain as sharp and at times stiff.  The pain was located in the lower back. The Veteran denied additional limitation of motion or functional impairment with flare-ups.  He also a history of falls and stated that he was able to perform all activities of daily living.  The Veteran walked with a slow, slightly antalgic gait to the left.  He had mild tenderness to palpation of the paravertebral muscles with no muscle spasm.  His range of motion was forward flexion  0-65; extension 0-15; bilateral lateral flexion 0-15; and bilateral lateral rotation 0-15.  The examiner stated all range of motion was limited due to reports of pain.  Repeated motion resulted in increased pain with no evidence of fatigue, weakness, lack of endurance, or incoordination.  There was also no evidence of spasm, however, there was guarding and reported ongoing pain was reported with every range of motion exercise.  The Veteran's spinal contour was preserved and there was no evidence of scoliosis, abnormal kyphosis, fixed deformity, atrophy, or abnormality of the musculature of the back.  An MRI of the lumbar spine showed estimated moderate to moderately severe central spinal stenosis at L4-L5 and estimated mild to moderate central stenosis at L5-Sl. 

Another examination was performed in November 2010.  The Veteran reported pain located in his lower back that radiated down to his left foot.  He denied additional limitation of motion or functional impairment during the flare-ups.  He also denied weight loss, fevers, malaise, dizziness, visual disturbances, numbness, bladder complaints, bowel complaints, or erectile dysfunction.  Veteran walked unaided but reported that he had a walker at home.  He indicated that at one time he had a motorized scooter, which had since been stolen.  The Veteran denied using a brace, crutches, or a cane.  He could walk approximately 1 block before stopping to rest.  He denied a history of falls and denied a specific injury to his low back.  Back surgery was performed in November 2008 at KU Medical Center.  Veteran reported that this chronic, daily back pain limited how far he could walk.  He was able to perform all other activities of daily living.  He was unemployed, did not participate in any recreational activities, and did not drive.  

Upon examination, forward flexion of the thoracolumbar spine was decreased at 65 out of 90 degrees due to pain. Backward extension of the thoracolumbar spine was decreased at 15 out of 30 degrees due to pain. Left and right lateral flexion of the thoracolumbar spine was decreased at 15 out of 30 degrees due to pain.  Left and right lateral rotation of the thoracolumbar spine was decreased at 15 out of 30 degrees due to pain. Veteran ambulated with slow slightly antalgic gait on left.  With repeated range of motion exercises, the Veteran reported increased pain.  There was no evidence of fatigue, weakness, lack of endurance, or incoordination.  There was no evidence of spasm or weakness.  There was a 12cm x 0.2 cm well-healed, flesh-colored surgical scar located on lumbar spine.  This scar was not tender and caused no limitation in range of motion.  There was mild tenderness of the paravertebral muscles of the lumbar spine on palpation.  There was no muscle spasm, but Veteran was guarded during examination and reported ongoing pain with every range of motion exercise.  The Veteran was unable to toe and heel walk.  Spinal contour was preserved and there was no evidence of scoliosis or abnormal kyphosis.  There was mild lordosis.  There was no evidence of postural abnormalities, fixed deformity (ankylosis) and no abnormality of the musculature of the back.  Lower extremities were without evidence of erythema, edema, or atrophy.  Muscle strength in lower extremities was decreased at 4/5 bilaterally.  Deep tendon reflexes were 1+ on right and absent left. Straight leg raise and Lasegue's tests were positive on the left and negative on the right.  Sensation in lower extremities was normal, tested by monofilament.  The Veteran denied bowel incontinence.  The Veteran complained of increased pain after examination.  He was able to bend over and pick up lighter after examination without difficulty or assistance.  The Veteran was diagnosed with Degenerative disc disease, lumbar spine with left lower extremity radiculopathy, status-post L4-L5 laminectomy with discectomy, November 6, 2008. 

In an August 2012 statement, the Veteran reported that his back disability caused continuous severe back, a lower back and hip pain and caused very limited overall movement.

The Veteran's remaining outpatient treatment records were reviewed.  He was seen for continuing treatment for his lower back.  However, the evidence did not indicate symptoms worse than the symptoms and findings recorded in the VA examination reports.  The Veteran also did not indicate that his symptoms had worsened or indicated findings that would indicate that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine.

Based on the foregoing, the Board finds that an evaluation in excess of 40 percent for service-connected lumbar spine disability is not warranted.  Neither the private and VA treatment notes nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2013), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis. See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  In addition, the Veteran does not contend, and the evidence does not reflect, that he has suffered from incapacitating episodes due to IVDS.

As the preponderance of the evidence reflects the symptoms of the Veteran's lumbar spine disability do not more nearly approximate the criteria for a rating higher than 40 percent, the benefit of the doubt doctrine is not for application and the claim for an increased rating for lumbar spine disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran is also not entitled to a separate rating for neurologic abnormalities. In this regard, the Board notes that the Veteran is currently service-connected for radiculopathy of the left lower extremity, as associated with the Veteran service-connected spine disability.  He is rated at 20 percent pursuant to Diagnostic Code 8526.  To achieve a higher evaluation, the evidence would need to show severe incomplete paralysis.  The pertinent objective findings, as detailed above, are found to more nearly approximate the present rating for moderate incomplete paralysis.  Indeed, sensation was consistently intact in the left lower extremity.

With respect to other neurologic abnormalities, the Board notes that the Veteran has not been diagnosed with right lower extremity radiculopathy and has not been indicated to have associated bladder or bowel disorders.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the criteria for evaluation of the spine disability fully contemplate the Veteran's complaints of limited and painful motion.  Thun v. Peake, supra. The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4. 40, 4.45. This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  No further discussion of 38 C.F.R. § 3.321 is therefore required in this regard.

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  Although readjudication of the issue of entitlement to a TDIU will necessarily involve consideration of the collective impact of multiple disabilities on the Veteran's employability, the Board has not reached that issue in the extraschedular discussion above, in which it found that the criteria contemplated the symptoms and that consideration of whether there was marked interference with employment was not required.  Cf. Brambley v. Principi, 17 Vet.App. 20, 24 (2003) (denial of extraschedular rating and remand of issue of entitlement to TDIU can be inconsistent in some circumstances).  The Board will therefore not address the issue further. 





ORDER

The claim for a temporary total rating for hospitalization or convalescence for service-connected disability is denied.

An evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.


REMAND

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340; 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  

While the question of unemployability is ultimately a legal determination, as opposed to a medical finding, in this case insight from an examiner would be useful.  It is unclear whether the Veteran is presently incarcerated; given this, a physical in-person examination need not be arranged.  Rather, the Board is merely requesting a file review by an examiner.


Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA healthcare providers, not already associated with the Veteran claims file, that have treated him since service for his service-connected disabilities.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, arrange for a VA examiner or examiners to review the claims file.  For each service-connected disability the examiner should describe the expected limitations imposed in the workplace.  For example, state which physical activities would be precluded, such as bending, lifting, prolonged standing/sitting, etc.  The examiner should also discuss limitations imposed by the Veteran's nonservice-connected psychiatric issues (a separate opinion from an examiner with a psychiatric background may be needed).  The examiner should state whether the psychiatric symptoms play a greater role in unemployability than the combination of service-connected disabilities.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


